DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 4/4/22 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Olmsted US 6,089,537.
	Regarding claim 1, Olmsted discloses an isolation device, comprising: a body 22 having a flow aperture 26 formed therethrough; a closure mechanism pivotally disposed within the body, the closure mechanism comprising: a shaft 46; and a seal plate 30 coupled to the shaft; and a cross-arm 42 coupled to the shaft opposite the seal plate and external of the body (see Fig. 4), the cross-arm configured to selectively rotate the shaft and the seal plate of the closure mechanism (open position in Fig. 5 and closed position in Fig. 6).
	Regarding claim 2, wherein the body and the closure mechanism comprise a metallic material (body and closure mechanism hatched in the drawings as metal in general).

    PNG
    media_image1.png
    189
    483
    media_image1.png
    Greyscale

	Regarding claim 4, a biasing member 64 coupled to the cross-arm and configured to provide a force to the cross-arm in a direction along the shaft and toward the seal plate (col. 3, lines 59-62, “A bias spring 64 biases the pivot arm and disk 30 in an axial direction away from its closed position” thus is along the shaft and toward the seal plate).
	Regarding claim 5, a biasing member coupled to the cross-arm (col. 3, lines 59-62, “A bias spring 64 biases the pivot arm and disk 30 in an axial direction away from its closed position”.
Claim(s) 1-2, 4-5, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hollingshead et al. US 1,882,600.
	Regarding claim 1, Hollingshead discloses an isolation device, comprising: a body 3 and 39 having a flow aperture 4 and 42 formed therethrough; a closure mechanism pivotally disposed within the body, the closure mechanism comprising: a shaft 25; and a seal plate 20 coupled to the shaft; and a cross-arm 30a coupled to the shaft opposite the seal plate and external of the body (see Figs. 1 and 3), the cross-arm configured to selectively rotate the shaft and the seal plate of the closure mechanism (closed position in Fig. 3).
	Regarding claim 2, wherein the body and the closure mechanism comprise a metallic material (body and closure mechanism hatched in the drawings as metal in general).

    PNG
    media_image1.png
    189
    483
    media_image1.png
    Greyscale


	Regarding claim 4, a biasing member 33 coupled to the cross-arm and configured to provide a force to the cross-arm in a direction along the shaft and toward the seal plate (see Fig. 3, spring is forced between cross arm 30 and the valve body so the force is to the right and left along the shaft in which one is toward the seal plate).
	Regarding claim 5, a biasing member 33 coupled to the cross-arm (see Fig. 3).
	Regarding claim 8, Hollingshead discloses an isolation device, comprising: a body 3 having a first flow aperture 4 formed therethrough; a lower plate 39 coupled to the body; a second flow aperture 42 formed through the lower plate, a central axis of the first flow aperture substantially aligned with a central axis of the second flow aperture (Figs. 2-3, 4 and 39 align); a cover plate 23 coupled to the body, an opening (at 24) formed through the cover plate, the opening parallel to the first flow aperture and the second flow aperture (Fig. 3); a seal plate volume at least partially defined by the body, the lower plate, and the cover plate (as in Figs. 2-3); a shaft 25 disposed through the opening in the cover plate; and a seal plate 20 disposed in the seal plate volume, the seal plate having a first surface and a second surface opposite the first surface, the shaft rigidly coupled to the first surface of the seal plate (shaft is rigidly coupled to both sides of the seal plate as the shaft goes through the seal plate), the seal plate configured to rotate about an axis of the shaft, the seal plate covering the first flow aperture and the second flow aperture when the seal plate is closed (see Figs. 2-3).
	Regarding claim 14, an actuator 30a coupled to the shaft (col. 2, lines 25-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olmsted US 6,089,537 in view of Hiroki US 2006/0182534.
	Regarding claims 2-3, Olmsted lacks the metallic material comprises aluminum.  Hiroki discloses an isolation valve made of aluminum [0065].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metallic material aluminum as disclosed by Hiroki for the body and closure mechanism of Olmstead as a matter of simple substitution of materials and/or to take advantage of the properties of aluminum such as being lightweight and corrosion resistant
	Regarding claim 6, Olmsted discloses a first seal (Fig. 4 on 30) but lacks a second seal surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism.  Hiroki discloses a first seal 66 and a second seal 68 surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism 44 [0069].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single seal of Olmsted with first and second seals of Hiroki as a matter of simple substitution of the number of seals as two would seal better than one and/or obvious to try two seals as opposed to one seal to provide better sealing and/or the fact that two seals would provide better sealing than one and provide backup if one seal was to fail.
	Regarding claim 7, Olmsted discloses the first seal but lacks the second seal surround the flow aperture when the closure mechanism is positioned to form a seal around the flow aperture.  Hiroki discloses the first seal and the second seal surround the flow aperture when the closure mechanism is positioned to form a seal around the flow aperture (Fig. 14 and most other figures show this).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second seals surround the flow aperture as disclosed by Hiroki in the device of Olmsted as a matter of simple substitution to replace the single seal of Olmsted with first and second seals of Hiroki as a matter of simple substitution of the number of seals as two would seal better than one and/or obvious to try two seals as opposed to one seal to provide better sealing and/or the fact that two seals would provide better sealing than one and provide backup if one seal was to fail.
9.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olmsted US 6,089,537 in view of Nozawa US 2010/0132891.
	Regarding claim 6, Olmsted discloses a first seal (Fig. 4 on 30) but lacks a second seal surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism.  Nozawa discloses a first seal 62a and a second seal 62b surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism 62.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single seal of Olmsted with first and second seals of Nozawa as a matter of simple substitution of the number of seals as two would seal better than one and/or obvious to try two seals as opposed to one seal to provide better sealing and/or the fact that two seals would provide better sealing than one and provide backup if one seal was to fail.
	Regarding claim 7, Olmsted discloses the first seal but lacks the second seal surround the flow aperture when the closure mechanism is positioned to form a seal around the flow aperture.  Nozawa discloses the first seal and the second seal surround the flow aperture when the closure mechanism is positioned to form a seal around the flow aperture (Fig. 3 and most other figures show this).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second seals surround the flow aperture as disclosed by Nozawa in the device of Olmsted as a matter of simple substitution to replace the single seal of Olmsted with first and second seals of Nozawa as a matter of simple substitution of the number of seals as two would seal better than one and/or obvious to try two seals as opposed to one seal to provide better sealing and/or the fact that two seals would provide better sealing than one and provide backup if one seal was to fail.
Claims 2-3, 6-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingshead et al. US 1,882,600 in view of Hiroki US 2006/0182534.
	Regarding claims 2-3, Hollingshead lacks the metallic material comprises aluminum.  Hiroki discloses an isolation valve made of aluminum [0065].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metallic material aluminum as disclosed by Hiroki for the body and closure mechanism of Hollingshead as a matter of simple substitution of materials and/or to take advantage of the properties of aluminum such as being lightweight and corrosion resistant
	Regarding claims 6-7, Hollingshead lacks a first and a second seal surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism to form a seal around the flow aperture.  Hiroki discloses a first seal 66 and a second seal 68 surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism 44 [0069] to form a seal around the flow aperture.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gate seat of Hollingshead with first and second seals for seating around the flow aperture as disclosed by Hiroki as a matter of simple substitution of adding seals to the seating to prevent leakage to form a better seal around the flow aperture.
	Regarding claims 9-11, Hollingshead lacks one or more seal grooves formed in the second surface of the seal plate; and one or more seals disposed in the one or more seal grooves, wherein the one or more seals surround the second flow aperture when the seal plate covers the second flow aperture when the seal plate is closed.  Hiroki discloses a first seal 66 or 68 in a first groove (at 66 or 68) in a seal plate 62 that surrounds and covers the second flow aperture when the seal plate is closed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingshead to have a groove and seal in groove to surround, cover and close the second aperture as disclosed by Hiroki as a matter of simple substitution and/or by adding a seal in a groove to the seal plate will prevent leakage to form a better seal around the second flow aperture of Hollingshead.
9.	Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingshead et al. US 1,882,600 in view of Nozawa US 2010/0132891.
	Regarding claims 6-7, Hollingshead lacks a first and a second seal surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism to form a seal around the flow aperture.  Nozawa discloses a first seal 62a and a second seal 62b surrounding the first seal, the first seal and the second seal disposed in the seal plate of the closure mechanism 62.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gate seat of Hollingshead with first and second seals around the flow aperture as disclosed by Nozawa as a matter of simple substitution and/or by adding seals to the seating to prevent leakage to form a better seal around the flow aperture.
	Regarding claims 9-11, Hollingshead lacks one or more seal grooves formed in the second surface of the seal plate; and one or more seals disposed in the one or more seal grooves, wherein the one or more seals surround the second flow aperture when the seal plate covers the second flow aperture when the seal plate is closed.  Nozawa discloses a first seal 62a in a first groove (at 62a) in a seal plate 62 that surrounds and covers the second flow aperture when the seal plate is closed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hollingshead to have a groove and seal in groove to surround, cover and close the second aperture as disclosed by Nozawa as a matter of simple substitution and/or by adding a seal in a groove to the seal plate will prevent leakage to form a better seal around the second flow aperture of Hollingshead.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims 12-13 is an isolation device having the combination of a recess formed in a surface of the cover plate with a cross-arm coupled to the shaft opposite the seal plate with a wheel rotationally coupled to the cross-arm and disposed in the recess, the wheel disposed in the recess when the seal plate is closed in combination with the rest of the device as claimed in claims 8 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses isolation devices having similar features such as cross-arms coupled to the shaft, first and second seals on the seal plate and seal plate volumes of a body, lower plate and cover plate.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921